         Case 1:20-cv-02579-BCM Document 13 Filed 06/26/20 Page 1 of 1




                                                                      June 26, 2020
Via ECF Only
United States District Judge John G. Koeltl
Southern District of New York


               Re: Stanislaw Koczwara v. National General Ins. Co.
               Docket No.: 20-CV-2579 (JGK)

Dear Hon. John G. Koeltl:

        The undersigned represents the Plaintiff in the above-referenced matter and am writing
jointly with Defendant in furtherance of this Court’s May 8, 2020 Civil Scheduling Order.
Specifically, the purpose of this letter is to inform the court that the parties have agreed that this
matter should be referred to the Magistrate Judge for purposes of settlement, and the parties
likewise consent to trial before the Magistrate Judge. The parties will execute and file a stipulation
to that effect shortly.

       Thank you very much for your time and attention to this matter.



                                                                      Respectfully,


                                                                      Jack Glanzberg, Esq.
